Citation Nr: 1707786	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  07-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The record is now in the jurisdiction of the Denver, Colorado RO.

In August 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

After remanding the case in February 2011 for additional development, the Board denied a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease in a November 2013 decision.  The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Order, the Court vacated the Board's November 2013 decision, and remanded the matter for readjudication consistent with the instructions outlined in a December 2014 Joint Motion for Remand (Joint Motion) by the parties.  In May 2015 and in August 2016, the Board remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

As outlined in the December 2014 Joint Motion, the evidence of record documents the Veteran's reports of low back pain as well as pain radiating to both his left and right lower extremities at various times during the pendency of the current appeal.

In May 2015 and in August 2016, the Board remanded the case for the Veteran to be scheduled for appropriate VA examinations in order to determine the symptoms and severity of his service-connected lumbosacral strain with degenerative disc disease and any associated neurological manifestation.

In October 2016, the Veteran underwent VA examinations for his spine and for his peripheral nerves.  The VA examiner (who conducted both examinations) diagnosed the Veteran with: (1) thoracolumbar degenerative joint disease and degenerative disc disease and bilateral sacroiliac joint dysfunction; and (2) left myeralgia paresthetica, also known as (aka) left lateral femoral cutaneous neuropathy (noted to be "separate and distinct from the back condition").  The Veteran reported to the VA examiner that he had severe intermittent pain and moderate paresthesias/dysesthesias and numbness in his left lower extremity; however, all muscle strength, reflexes, and sensory testing for both lower extremities yielded normal results at the examinations.  The VA examiner opined that the Veteran's radiating pain was explained by a combination of meralgia paresthetica, facet syndrome, and sacroiliac joint dysfunction, and that the Veteran did not clinically have radiculopathy at the present time.  However, the Board notes that the Veteran was not afforded any additional testing (such as an electromyogram (EMG) study in order to more thoroughly assess his reported bilateral neurological symptoms and any relationship of such symptoms (occurring at any time during the period of the current appeal) to his service-connected lumbar spine disability.

In light of the evidence of record documenting the Veteran's reports of pain radiating to both lower extremities at various times during the pendency of the current appeal, as well as the fact that the Veteran has not undergone an EMG study since March 2007 (approximately 10 years ago, at a private facility), the Board finds that further development of the medical evidence is necessary in order to answer the critical question of whether (and if so, how) the Veteran's reported bilateral neurological symptoms (occurring at any time during the period of the current appeal) may be characterized as a manifestation of his service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should arrange for a neurological examination of the Veteran (with EMG testing) to determine whether (and if so, how) the Veteran's reported bilateral neurological symptoms (occurring at any time during the period of the current appeal) may be characterized as a manifestation of his service-connected lumbar spine disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.

Based on review of the record, examination of the Veteran, and all results of the contemporaneous EMG testing, the examiner should specifically note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner should so state and reconcile any conflicting evidence of record.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

2.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for an increased rating for lumbosacral strain with degenerative disc disease.  If the claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

